ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2013-11-11_JUD_01_ME_04_FR.txt.                       350 	




                                DÉCLARATION DE M. LE JUGE AD HOC COT



                          1. Je suis d’accord avec les conclusions de la Cour dans son interpré­
                      tation de l’arrêt du 15 juin 1962. La Cour a veillé à s’en tenir à une inter-
                      prétation stricte dudit arrêt et à ne pas aller au‑delà de ce qui avait été
                      décidé.
                          2. En particulier, la Cour a refusé de se prononcer sur le statut de la
                      ligne de la carte de l’annexe I. On rappellera qu’en 1962 la Cour avait
                      explicitement rejeté les deux premières conclusions du Cambodge, « priant
                      la Cour de se prononcer sur le statut juridique de la carte de l’annexe I et
                      sur la ligne frontière dans la région contestée » (C.I.J. Recueil 1962, p. 36).
                      Dans le présent arrêt, la Cour n’a pris en considération la ligne de la carte
                      de l’annexe I que pour déterminer la limite nord des « environs » du
                      temple, situés sur l’éperon de Préah Vihéar.
                          3. La difficulté principale tenait en effet à la définition du terme
                      « ­environs » dans le paragraphe 2 du dispositif de l’arrêt de 1962. Le
                      conseil des ministres de la Thaïlande, dans sa décision du 10 juillet 1962,
                      avait adopté une délimitation enserrant le temple dans le périmètre de
                      l’enceinte sacrée et avait fait édifier une clôture de barbelés autour du
                      temple. Le Cambodge, de son côté, estimait que les « environs » du
                      temple comprenaient tout le territoire situé au sud de la ligne de la carte
                      de l’annexe I dans le secteur disputé, y compris la colline voisine de
                      Phnom Trap.
                          4. La Cour note à juste titre que la détermination unilatérale par une
                      Partie des « environs » du temple ne saurait s’imposer à l’autre Partie. Il
                      lui appartient donc de procéder elle‑même à cette détermination.
                          5. La thèse avancée par le Cambodge reposait sur le tracé de la ligne de
                      la carte de l’annexe I et s’étendait sur une zone importante. Elle allait à
                      l’encontre des dispositions explicites de l’arrêt du 15 juin 1962 en deman-
                      dant à la Cour de consacrer le caractère de frontière de la ligne de la carte
                      de l’annexe I.
                          6. De plus, en demandant l’attribution au Cambodge d’une zone sub­
                      stantielle de territoire, cette conception allait au-delà même des thèses
                      plaidées par les conseils du Cambodge en 1962. En particulier, Dean Ache-
                      son, plaidant pour le Cambodge, observait que la colline de Phnom Trap
                      ne saurait être concernée par le différend, qui se circonscrit à une zone de
                      quelques centaines de mètres autour du temple (C.I.J. Mémoires, Temple
                      de Préah Vihéar (Cambodge c. Thaïlande), vol. II, p. 145‑146). Il considé-
                      rait aussi que la zone située au nord‑ouest du temple, la zone de
                      Phnom Trap, n’était pas la zone cruciale, la zone contestée ou « doubt-
                      ful area » (ibid., p. 465). Il analysait la ligne de partage des eaux dans ce

                      73




8 Ord 1050.indb 142                                                                                     25/06/14 13:11

                      351 	            demande en interprétation (décl. cot)

                       qu’il appelait avec les conseils de la Thaïlande « the critical, or crucial,
                       area, the area from the bottom of the northern staircase eastward to
                       point F » (C.I.J. Mémoires, Temple de Préah Vihéar, vol. II, p. 465).
                       Roger Pinto, conseil pour le Cambodge, notait de son côté : « Nous ne
                      devons jamais perdre de vue, en effet, que la frontière passe à quelque
                      500 mètres au nord du temple. » (Ibid., p. 189.)
                           7. Pour autant, la demande de la Thaïlande me paraît restrictive à
                      ­l’excès. La Thaïlande prétendait que le temple proprement dit se limitait
                       au sanctuaire principal et que les autres éléments du temple en consti-
                       tuaient les « environs » clôturés par le mur d’enceinte (CR 2013/4, p. 29‑42,
                       par. 13‑41).
                           8. Il n’est pas raisonnable de limiter les « environs » du temple à
                       ­l’enceinte dans laquelle se trouve le temple, comme l’a plaidé la Thaï-
                        lande. C’est, me semble‑t‑il, faire un contresens sur la notion de temple
                        khmer. Le temple khmer ne se limite pas au temple principal, mais com-
                        prend un ensemble d’édifices et de constructions, dont les portails d’accès,
                        les « bibliothèques », les escaliers, etc. Le temple de Préah Vihéar est un
                        temple khmer de type « temple‑montagne » classique du IXe siècle. Il com-
                        prend un escalier monumental, quatre gopuras successifs et un sanctuaire
                        central de dimensions relativement modestes. Le tout est entouré d’un
                        mur délimitant l’enceinte sacrée.
                           9. La littérature spécialisée citée par les Parties, en particulier les
                        ouvrages et études publiés par l’Ecole française d’Extrême‑Orient à
                        l’époque où l’arrêt du 15 juin 1962 a été rendu, n’utilise guère le terme
                        « environs » pour désigner les édifices et constructions se trouvant à l’inté-
                        rieur de l’enceinte sacrée. Parmi les auteurs mentionnés lors de la procé-
                        dure orale en 1962 (op. cit. supra, p. 468 et suiv.), on peut citer Georges
                        Groslier (Promenades artistiques et archéologiques au Cambodge), Lunet
                        de Lajonquière (Inventaire descriptif des monuments du Cambodge),
                        George Cœdès, directeur de l’EFEO, dans ses Inscriptions du Cambodge.
                        Parmi les travaux contemporains des plaidoiries, on citera Philippe Stern
                        en 1952 (Diversité et rythmes des fondations royales khmères) ou Mau-
                        rice Glaize, ancien conservateur et collaborateur de George Cœdès, dont
                        le guide Les monuments du groupe d’Angkor, publié à Saigon en 1944, est
                        toujours réédité. Ces ouvrages n’utilisent pas les termes « environs du
                        temple » pour qualifier les constructions se trouvant à l’intérieur de l’en-
                        ceinte sacrée des temples khmers.
                           10. Reste à préciser les contours des « environs » au sens de l’arrêt du
                        15 juin 1962. Les plaidoiries écrites et orales offrent quelques éléments.
                        Elles portent principalement sur l’identification de la ligne de partage des
                        eaux. Les Parties ne s’aventurent pas au‑delà du promontoire sur lequel
                        est situé le temple.
                           11. Les motifs de l’arrêt de 1962 en précisent la portée géographique.
                        On relèvera la description par la Cour de la carte de l’annexe I, « carte
                        portant le tracé d’une frontière … qui situait tout l’éperon de Préah Vihéar,
                        zone du temple comprise, en territoire cambodgien » ou, dans le texte
                        anglais faisant foi, « showing the whole Preah Vihear promontory, with

                      74




8 Ord 1050.indb 144                                                                                      25/06/14 13:11

                      352 	           demande en interprétation (décl. cot)

                      the Temple area, as being on the Cambodian side » (C.I.J. Recueil 1962,
                      p. 21). La formulation de la Cour semble impliquer que la « zone du
                      temple », ou le « Temple area », serait comprise dans le périmètre de l’épe-
                      ron ou du promontoire de Préah Vihéar et ne s’étendrait pas au‑delà.
                          12. Notant la description géographique du site faite en 1962 et la qua-
                      lification d’« éperon » pour désigner le promontoire sur lequel se trouve le
                      temple, la Cour considère que le sens naturel du terme « environs » corres-
                      pondait audit éperon. Le terme « éperon » décrit la caractéristique géogra-
                      phique du promontoire de Préah Vihéar, nettement séparé de la colline de
                      Phnom Trap par un petit col. Je souscris à cette conclusion.

                         13. La Cour refuse de tracer une ligne précise. C’eût été s’engager dans
                      une opération de délimitation, allant ainsi au‑delà de la fonction d’inter-
                      prétation qui est la sienne dans cette affaire. Elle se limite à indiquer le
                      périmètre pertinent, qui concerne tout l’éperon ainsi que le col qui sépare
                      l’éperon de Préah Vihéar de la colline de Phnom Trap. Elle précise que le
                      replat du col doit être compris dans les « environs » en question, afin d’as-
                      surer l’accès au temple à partir de la plaine cambodgienne. Elle ajoute
                      logiquement qu’elle n’a pas à se prononcer sur la souveraineté sur la col-
                      line de Phnom Trap.
                         14. Il appartient aux Parties d’exécuter l’arrêt du 15 juin 1962 de bonne
                      foi, et en particulier de matérialiser la limite des « environs » se trouvant
                      sous souveraineté du Cambodge.
                         15. J’observe que la solution décidée par la Cour correspond à peu de
                      chose près à l’une des options proposées au conseil des ministres thaï-
                      landais le 10 juillet 1962. Il s’agissait donc d’une interprétation possible
                      de l’arrêt de 1962 selon les vues de l’administration thaïlandaise de
                      l’époque. C’est celle que la Cour consacre aujourd’hui.

                                                                      (Signé) Jean-Pierre Cot.




                      75




8 Ord 1050.indb 146                                                                                   25/06/14 13:11

